          Case 1:18-cv-10287-AKH Document 205 Filed 02/18/21 Page 1 of 1



      quinn emanuel            trial lawyers | silicon valley
      555 Twin Dolphin Drive, 5th Floor, Redwood Shores, California 94065-2139 |   TEL   (650) 801-5000 FAX (650) 801-5100


                                                                                                     WRITER’S DIRECT DIAL NO.
                                                                                                               (650) 801-5005

                                                                                                 WRITER’S EMAIL ADDRESS
                                                                                      rachelkassabian@quinnemanuel.com
February 18, 2021

BY ECF
The Honorable Alvin K. Hellerstein
U.S. District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007-1312

Re:     Girl Scouts of the United States of America v. Boy Scouts of America, No. 18-cv-10287

Dear Judge Hellerstein:

        We represent Defendant Boy Scouts of America (the “BSA”) in the above-captioned
action. We write to request a one-week adjournment of the virtual conference currently scheduled
for February 22, 2021 at 11:30 a.m. [ECF No. 179]. The BSA makes this request due to a medical
emergency involving an immediate family member of the BSA’s outside counsel. The BSA
therefore respectfully submits that good cause exists to adjourn the conference by one week to
March 1, 2021, or another date thereafter that is convenient for the Court.

        This is the BSA’s first request for an adjournment, and no other deadlines will be affected.
Plaintiff Girl Scouts of the United States of America consents to the BSA’s request.

        We thank the Court for its understanding in these difficult circumstances.


Respectfully submitted,



Rachel Kassabian

Attorneys for Defendant Boy Scouts of America




      quinn emanuel urquhart & sullivan, llp
      LOS ANGELES | NEW YORK | SAN FRANCISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | SEATTLE | BOSTON | SALT LAKE CITY
      LONDON | TOKYO | MANNHEIM | HAMBURG | PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS | ZURICH | SHANGHAI | PERTH | STUTTGART
